Title: To John Adams from George Richards Minot, 9 February 1798
From: Minot, George Richards
To: Adams, John



Sir
Boston 9th. February 1798

The enclosed volume of a continuation of Massachusetts History, is introduced more abruptly to your notice, than I intended it should have been. The dedication being official, is less the subject of apology on this account, than the matter itself, of which your knowledge is so great, that I flattered myself with an opportunity of opening my design to you in person, previous to my publication. That I did not do this, certainly was not owing to any difficulty of access on your part, and was rather owing to a misfortune than to a fault on mine. After settling with my friend Dr. Welsh, the best manner of doing it, an accidental deviation from a visit which we understood you proposed in town, frustrated my intention at that time; and unavoidable avocations afterwards prevented my going to Quincy until your departure.
I beg your acceptance of this copy. The nature of the subject may induce you to read it even amidst the many affairs of importance which your high office throws upon your attention. If after a perusal, you shall judge it not devoid of merit, I have to request that, in case there are any documents lying by you, not destined for some happier use, I may be favoured with a view of them, to enable me to correct any errors that may have arisen, and to direct my future progress.
I am / Sir, / with the highest sentiments of respect / Your obedient & very humble Servant

George Rds. Minot